Title: Thomas Jefferson to Joseph Delaplaine, 30 October 1817
From: Jefferson, Thomas
To: Delaplaine, Joseph


                    
                        
                            Dear Sir
                            Monticello
Oct. 30. 17.
                        
                        Your’s of the 14th got to hand a few days ago only, and with it the 2d number of the Repository. I now inclose you 12.D. for the 2. numbers recieved & for the next in advance, and will take care in future to keep always in advance. you ask my opinion again of this number. I find the style and execution entirely good. were I to indulge a criticism it would be that you extend to the living also the precept ‘de mortuis nîl nisi bonum.’ I have a right to say this as to myself. as it is impossible you should not sometimes be led into small errors, and may chuse hereafter to make a P.S. of correction, I note below some I found in my own biography. I salute you with esteem & respect.
                        
                            Th: Jefferson
                        
                    
                    
                        
                            
                                pa.
                                125. 
                                l. 10.  Chesterfield & insert Albemarle.
                            
                            
                                
                                136. 
                                l. 14. 15. dele ‘in the French language by M. de Marbois.’ it was printed by myself in Paris, & in English.
                            
                            
                                
                                
                                l. 16.  ‘English’ & insert ‘French’. the translation was into French.
                            
                            
                                pa.
                                 138. 
                                line 1.  ‘this year’ and insert ‘1776’
                            
                            
                                
                                139. 
                                line 8.  ‘generally’ & insert ‘general.’
                            
                            
                                
                                151. 
                                 l. 4. from bottom.  ‘the greater portion of his books’ and insert ‘his whole collection’
                            
                            
                                
                                155. 
                                l. 4.  ‘mrsmr’ and insert ‘Mrs’
                            
                        
                    
                